DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 41 and 49 call for “… wherein the flat upper end surface of the circumferential flange of the container has a taper angle between one and five degrees relative to a center axis of the cylindrical barrel.” These claims instead appear to describe an angle relative to a cross-sectional plane of the cylindrical barrel. For .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 40, 42, 46-78 and 50-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudo; Morihiro (US 6007520 A) in view of Haber; Terry M. et al. (US 5352196). 
Regarding claim 39, Sudo discloses a device (col. 1, lines 10-15, a medical instrument … for example, syringes; col. 14, lines 56-60, a syringe was similarly molded according to conditions shown in Table 1 using PP), comprising:
a container with a cylindrical barrel, a permanently closed first end and an open second end (col. 14, lines 60-64, Fig. 2, 2: plunger);
wherein a circumferential flange is integrally formed at the open second end and has an outer diameter that is larger than an outer diameter of the cylindrical barrel (Fig. 2, plunger 2 has a flange); and 

    PNG
    media_image1.png
    439
    886
    media_image1.png
    Greyscale

a closure element that fits tightly into the open second end of the container (col. 14, lines 60-64, Fig. 2, 3: gasket); and 
a needle extraction system having a plunger rod (Fig. 2, a widened plastic element extends inside barrel 1 and surrounds injection needle 5); and 
a cylindrical tube section (col. 14, lines 60-64, Fig. 2, 1: barrel);
wherein a first end of the plunger rod fits into the closure element (Fig. 2, threaded engagement part 9 is configured to engage a corresponding end of the plastic extension);
wherein the cylindrical tube section has an inner diameter that is larger than the outer diameter of the cylindrical barrel (Fig. 2, plunger 2 is configured to fit inside barrel 1, therefore barrel 1 has a larger inner diameter); and 
has a radially outwardly extending finger flange (col. 14, lines 60-64, Fig. 2, 6: flange); and 
wherein the circumferential flange slides along an inner surface of the cylindrical tube section (Fig. 2, plunger 2 is configured to fit inside barrel 1). 
Sudo teaches the invention substantially as claimed by Applicant but is silent whether the circumferential flange has flat upper and lower end surfaces and whether the finger flange has a radially inwardly extending projection.  
 Haber discloses a multi-chamber vial for mixing (col. 2, lines 29-34; col. 4, lines 46-54, FIGS. 1 and 3, vial 2), comprising:
a container with a cylindrical barrel (col. 4, lines 46-54, supplemental container or receptacle 22);
a permanently closed first end and an open second end (col. 5, lines 6-15, receptacle 22 is formed having a floor 26 and a rim 24);
wherein a circumferential flange is integrally formed at the open second end and has an outer diameter that is larger than an outer diameter of the cylindrical barrel (col. 5, lines 6-15, rim 24); and 
wherein the circumferential flange has a cross sectional shape that has a flat upper end surface and a flat lower end surface (col. 5, lines 6-15, rim 24 is formed to engage between a catch 36 and a protrusion 38 formed on housing 4);
a closure element that fits tightly into the open second end of the container (col. 5, lines 6-15, diaphragm 20); and 
an extraction system having a plunger rod (col. 5, lines 1-10, cylinder 18); and 
a cylindrical tube section (col. 5, lines 15-21, housing 4);
wherein a first end of the plunger rod fits into the closure element (col. 5, lines 34-37, when piston 14 is disposed in cylinder 18 and diaphragm 20 is disposed on second end 19 of cylinder 18, an airtight and liquid-tight first chamber 56 is formed within cylinder 18); and
a radially inwardly extending projection that slides along an outer surface of the cylindrical barrel (col. 5, lines 10-15, catch 36 and a protrusion 38 formed on housing 4 … catch 40 on housing 4). 
Haber securely retains a container after it has been assembled with other components (col. 5, lines 32-42). One would be motivated to modify Sudo with the circumferential flange of Haber to securely hold a container and prevent it from detaching or being removed inadvertently. Therefore, it would have been obvious to modify Sudo with the circumferential flange of Haber in order to permanently retain a container. 

Regarding claim 47, Sudo and Haber teach the invention substantially as claimed, as discussed for claim 39 above. Sudo further discloses that the cylindrical barrel has an inner surface that has been siliconized using silicone oil (cols. 15-16, table 1, silicone oil is the compounding agent for examples 1-3). Since Sudo includes silicone oil in the formulation of the plastic barrel, its surface will also include at least a portion of the silicone oil. 

Regarding claim 52, Sudo discloses a syringe device that can be used according to a method (col. 1, lines 10-15, a medical instrument used for administering to or receiving from medical fluid, for example, syringes; col. 14, lines 50-55, syringes with shapes of FIG. 2 were molded according to compositions and molding conditions as shown in Table 1), comprising: 
fitting a plunger stopper tightly into a first open end of a container (Fig. 2, gasket 2 is fitted into plunger 2);
wherein the container has a cylindrical barrel (col. 14, lines 61-64, plunger 2);
a permanently closed second end (Fig. 2, plunger 2 has a closed end at the rightmost side); and 
a circumferential flange formed around the first open end, wherein the circumferential flange has an outer diameter that is larger than an outer diameter of the cylindrical barrel (annotated Fig. 2, plunger 2 has a flange adjacent the opening of barrel 1); and
wherein the plunger stopper has a female threaded hole with a thin bottom portion between the female threaded hole and a bottom side of the plunger stopper (col. 14, lines 61-64, threaded engagement part 9); and
wherein a top axial end of the plunger rod is attached inside a tube section (annotated Fig. 2, the plunger rod is attached inside barrel 1);
wherein the plunger rod has an outer diameter that is smaller than an inner diameter of the cylindrical barrel (annotated Fig. 2, the plunger rod has a smaller diameter than plunger 2);
wherein a cannula extends axially through the plunger rod and protrudes through both the male threaded end and the top axial end of the plunger rod (annotated Fig. 2, injection needle 5 extends fully through both ends of the plunger rod). 
Regarding the limitation of a thin bottom portion that is not penetrated by the cannula when the male threaded end is partially screwed into the female threaded hole, Sudo shows that gasket 3 has a thin bottom portion and is configured to be pierced by the injection needle 5. Sudo also shows that the complimentary male threaded portion on the plunger rod is long enough to partially engage the threaded engagement part 9. Therefore, a user can partially engage the male threaded portion and threaded engagement part 9 without piercing the gasket 3. 
Sudo is silent whether the circumferential flange portion has a cross-sectional shape that has a flat upper end surface and a flat lower end surface. Haber discloses a multi-chamber vial for mixing (col. 2, lines 29-34; col. 4, lines 46-54, FIGS. 1 and 3, vial 2), comprising:
a container with a cylindrical barrel (col. 4, lines 46-54, supplemental container or receptacle 22);
wherein a circumferential flange portion has a cross-sectional shape that has a flat upper end surface and a flat lower end surface (col. 5, lines 6-15, rim 24 is formed to engage between a catch 36 and a protrusion 38 formed on housing 4). 
Haber securely retains a container after it has been assembled with other components (col. 5, lines 32-42). Regarding the rationale and motivation to modify Sudo with the circumferential flange of Haber, see discussion of claim 39 above. 

Regarding claims 40, 42, 46, 48, 50 and 54, Sudo discloses a radially outwardly extending finger flange that extends at a right angle from the cylindrical tube section (Fig. 2, flange 6 extends at a right angle from barrel 1.
Sudo lacks a radially inwardly extending projection. Haber discloses a device wherein the circumferential flange slides along the inner surface of the cylindrical tube section from the radially inwardly extending projection to a closed end of the cylindrical tube section (Fig. 3, rim 24 will contact catch 36, protrusion 38 and catch 40 on housing 4 when receptacle 22 moves within housing 4); 
wherein the radially inwardly extending projection of the finger flange has a flat upper end surface and a flat lower end surface (Fig. 3, rim 24 has flat upper and lower end surfaces); 
wherein the radially inwardly extending projection extends at a right angle from the cylindrical tube section (Fig. 3, catch 36, protrusion 38 and catch 40 extend at right angles from the cylindrical tube section). 
Haber reliably secures a container against detachment (col. 5, lines 32-42, receptacle 22 is secured within housing 4 with rim 24 between catch 36 and protrusion 38). Regarding rationale and motivation to modify Sudo with the inward projection of Haber, see discussion of claim 39 above. 

Regarding claims 51 and 53, Sudo discloses that the first end of the plunger rod can be screwed into the closure element (col. 14, lines 60-64, 9: threaded engagement part);
wherein the plunger rod fits inside the cylindrical barrel while the tube section fits around an outer surface of the cylindrical barrel (annotated Fig. 2, the plunger rod is smaller than the inner diameter of plunger 2 and housing 1 has a larger diameter than the outer diameter of plunger 2).
Claims 41, 43-45, 49 and 55-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudo and Haber, further in view of Weitzel; Dietmar et al. (US 20110022023 A1). 
Regarding claims 41, 44, 45, 49, 55, 57 and 58, Sudo discloses a cylindrical barrel that has been siliconized using silicone oil (cols. 15-16, table 1, silicone oil is the compounding agent for examples 1-3).
Sudo and Haber are silent regarding the taper angle of the circumferential flange and whether the device complies with ISO 8362-1 and ISO 8362-2. Weitzel discloses a withdrawal spike unit for a multidose vial (¶ [0001], [0012], [0058], [0059], FIG. 1, multidose vial 10), comprising: 
wherein a flat upper end surface of a circumferential flange of a container has a taper angle between one and five degrees relative to a center axis of a cylindrical barrel; wherein the circumferential flange has dimensions that comply with specifications of ISO standard 8362-1 for an injection vial flange (¶ [0061], ISO 8362-1 specifies the form, dimensions and capacities of glass vials);
wherein a closure element has dimensions that comply with specifications of ISO standard 8362-2 for a closure of an injection vial (¶ [0062], ISO 8362-4 specifies the shape, dimensions and capacities of glass vials for injectable preparations). 
Weitzel follows a widely recognized standard for manufacturing vials or ampoules. One would be motivated to modify Sudo and Haber by following an ISO standard as taught by Weitzel to make the barrels compatible with other manufactured equipment. Therefore, it would have been obvious to modify Sudo and Haber with the standardized dimensions or angles of Weitzel in order to produce a compatible product. 
Regarding claims 43 and 56, Sudo and Haber are silent whether the device complies with ISO 11040-4. Weitzel is also silent regarding this specific chapter or section of the ISO standards. However, Weitzel calls for manufacturing vials and closures for vials according to other closely related sections of ISO standards (¶ [0061]-[0064]). A skilled artisan would have been able to modify Sudo and Haber in light of Weitzel by consulting the ISO standards and selecting an appropriate section that describes the barrel dimensions of a container. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar; Harish PM et al.	US 20120088714 A1
Sudo, Masamichi  et al.	US 20050137533 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781